Order entered June 9, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-01043-CR

                     JOSEPH DEAN FISHER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 422nd Judicial District Court
                         Kaufman County, Texas
                  Trial Court Cause No. 20-00307-422-F

                                    ORDER

      We REINSTATE this appeal.

      We abated because appellant’s brief had not been filed and we had no

communication from appellant regarding this appeal.

      On May 16, 2022, the trial court held a hearing, and counsel for appellant

stated appellant desired to appeal and that counsel had not abandoned the appeal.

Counsel represented to the trial court that he would file appellant’s brief “Next

Monday, one week from today, seven days.” We ADOPT the trial court’s oral
findings that appellant wishes to continue his appeal and that counsel has not

abandoned the appeal. However, appellant’s brief has not been filed despite

counsel’s representation to the trial court that it would be filed by May 23, 2022.

       We ORDER appellant’s brief filed by June 24, 2022. We caution counsel

that the failure to file a brief or communicate with the Court by that date will result

in the Court taking whatever actions it deems appropriate to ensure this appeal

proceeds in a more timely fashion, which may include removing counsel and

abating for the appointment of new counsel.

       We DIRECT the Clerk to send copies of this order to the Honorable Shelton

Gibbs, IV, Presiding Judge, 422nd Judicial District Court; and to counsel for all

parties.

                                              /s/    BILL PEDERSEN, III
                                                     JUSTICE